DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 12/02/20 is acknowledged.  The traversal is on the ground(s) that “the Restriction Requirement, independent claim 32 (Group II) and independent claim 34 (Group III) are word-for-word identical with the exception of the last line in each claim, in which claim 32 recites, inter alia, “synchronized so as to avoid uncontrolled rotation of the rotatable shaft”, while claim 34 recites, inter alia, “synchronized so as to avoid jamming between the toothed wheel and the rack”. Moreover, dependent claim 33 (Group II) and dependent claim 35 (Group III) both recite, inter alia, “wherein the release of the toothed wheel and the engagement of the rack are synchronized so as to be simultaneous” and the classification and fields of search are identical.  This is not found persuasive because the determination of serious burden is left to the examiner.  In this case, as explained in the restriction/election requirement mailed on 10/02/20, each group has distinct invention.  Search and consideration of the two method groups inventions increases the time needed to provide a determination of patentability by increasing the review of prior art of each invention.
The requirement is still deemed proper and is therefore made FINAL.

Claims 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/02/20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 17, the requirement that “in a locking position, the controllable locking/unlocking device locks the toothed wheel in a prefixed angular position of a tooth of the toothed wheel with 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 18-20, 22-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-13 of U.S. Patent No.10, 370,197. Although the claims at issue are not identical, they are not patentably distinct from each other because US’197 claims (see claim 1) a plant for immersion treatment of vehicle bodies, the plant comprising: at least one skid configured to support a body; at least one process liquid tank; and a conveyor line configured to convey the at least one skid above the at least one process liquid tank; wherein the at least one skid comprises a base part, for support and movement along the conveyor line, and a support part, for supporting the body, wherein the support part is supported on the base part using a rotatable shaft with axis arranged transverse to a direction of movement of the at least one skid on the conveyor line, so that the support part is rotatable between a first position, in which the body is not immersed in the at least one process liquid tank, .

Claims 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-13 of U.S. Patent No.10,370,197 as applied to claim 16 and further in view of Krannich et al (US 2005/0061616A1).
Claims 2-3, 10 and 12 of US’ 197 lacks claiming the conveyor line having a base part of H-shaped and cross-piece of the H comprising V-shaped elements as claimed.  However Krannich et al discloses (see Figs 2a, 3, 5-7)  a  conveyor line comprises parallel travelways arranged on opposite sides of the at least one process liquid tank, wherein the at least one skid comprises, on corresponding opposite sides of the base part the base part of the at least one skid is generally H-shaped in plan view (see Fig 6), with sides of the H forming the runners configured to rest on the parallel travelways, and .  

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior art of record does not specifically teach or suggest the limitations, wherein in a locking position, the controllable locking/unlocking device locks the toothed wheel in a prefixed angular position of a tooth of the toothed wheel with respect to the rack (see claim 17); wherein the rack comprises a series of rollers, and wherein the toothed wheel is a lobed wheel configured to engage between the rollers of the series of rollers (see 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/